DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.

Status of Claims
Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First, the examiner would like to address the specific elements added to the current claims.  The significant new elements are (1) the “neural network-based unsupervised” machine learning algorithm, (2) the “network-based graphical user interface”, (3) outputting the “action items” on a display as “a scrollable list”, and (4) loading information into “memory”.   The examiner will address items (3) and (1) here because these elements were specifically discussed by during the 8/24/22 Examiner Interview.  In the interview, the examiner suggested the idea of incorporating the graphical user device that can control the display for viewing ease and/or machine learning technology – specifically, the examiner stated that “there was also a brief discussion regarding possible amendments to the claims – such as adding specific GUI with user interactive graphical feature such as a “slider” for controlling the viewing display; and/or adding specific machine learning technology, which could potentially change the scope of the claim.”  See 8/24/22 Examiner Interview.  The applicant has added something related to the suggested elements.   However, they are insufficient to overcome the 35 U.S.C. 101 rejection.   First, a “scrollable list” is not a user graphical control feature (like a slider).  Second the “neural network” is mentioned at a high level, lacking the “specific machine learning technology” (as discussed in the interview).  In fact, the term “neural network” appears almost as an adjective/modifier to the existing element of “machine learning algorithm”.  And the specification does not elaborate any technical functionality of the “neural network” in the claimed process.   Paragraph 70 discusses “artificial intelligence (AI) or machine learning” – but in a very general way.  I.e., it discloses that the claimed process “may be conducted or enhanced by artificial intelligence (AI) or machine learning”, that “artificial intelligence may refer generally to the study of agents ( e.g., machines, computer-based systems, etc.) that perceive the world around them, form plans, and make decisions to achieve their goals… Useful machines for performing the various embodiments include general purpose digital computers or similar devices (emphasis examiner’s).”  Thus, even in the specification, machine learning is mentioned at a high level.
As for items (2) and (4), they are not part of the 8/24/22 discussion.  The examiner has determined that they are parts of a computer system that are being used as a tool to perform the abstract idea. See additional discussion below.  
Returning to the general 35 U.S.C. 101 analysis, claims 1-2, 4-9, 11-16, and 18-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claim 15 and product claim 8.  Claim 1 recites the limitations of checking to see if a particular transaction is within a spending rule, generating action items, and comparing the compliance level with their peers.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving employee transaction history, designating information types, associating/linking information records, analyzing/detecting a leakage event (non-compliance with the prescribed spending rules), outputting action item (to resolve the leakage event), performing analysis of compliance level be comparing with industry peers, and outputting compliance level comparison, – specifically, the claim recites “receiving… a transaction history comprising transaction information associated with a plurality of transactions for an entity, wherein the transaction information involves transactions completed between employees of the entity and one or more merchants, wherein the transaction information is maintained in a transaction database of the transaction account issuer; designating…  a type of data as a key field in transaction data records, wherein the transaction data records are associated with employees of an external company that is a customer of the transaction account issuer; linking… the transaction data records based on the type of data in key fields; searching for transaction history data within the linked transaction data records and the transaction information… the linked transaction data records and the transaction information associated with a transaction of the plurality of transactions… detecting… one or more leakage events associated with the transaction, the one or more leakage events comprising a first leakage event, wherein the first leakage event indicates a non- compliance of a spending rule of the entity by a participant in the transaction, wherein the spending rule specifies a desired payment method for the transaction… outputting… one or more action items to resolve the one or more leakage events… wherein the one or more action items include onboarding a merchant to accept the desired payment method for the transaction or issuing a transaction instrument to the participant in the transaction allowing use of the desired payment method for the transaction; performing… an analysis of a compliance level of the entity based on performing the detection of the one or more leakage events for the plurality of transactions; comparing… the compliance level of the entity with one or more industry peers of the entity, wherein transaction information for the one or more industry peers is maintained in the transaction database of the transaction account issuer; loading… the compliance level of the entity into memory; and outputting… the compliance level of the entity that indicates an amount of employees of the entity that have been detected to participate in leakage events corresponding to the spending rule in comparison with the compliance level of the one or more industry peers of the entity”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “a computing device”, “a transaction database”, “a key field in transaction data records”, “network-based graphical user interface”, “memory”, “display device” and “a neural network-based machine learning algorithm”, in claim 1; the additional technical element of “a tangible, non-transitory memory”, in claim 15; and the additional technical element of “a non-transitory, tangible computer readable memory” and “a processor” in claim 8, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a computing device, and a processor; software module such as a neural network-based machine learning algorithm; communication device and tools such as network-based graphical user interface, display device, and a storage unit such as transaction database and memory; a key field in transaction data records; a tangible, non-transitory memory; and a non-transitory, tangible computer readable memory.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8 and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.   Dependent claim 5 discloses the additional elements of “a confidence score”, “string distance calculations”, and “a confidence score threshold”, which are data and calculation method, and are part of a computer system that is being used as a tool to perform the abstract idea.   The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-2, 4-9, 11-16, and 18-20 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… they integrate the alleged abstract idea into a practical application… Applicant respectfully submits that the Office Action oversimplifies the claim language, as the claims recite a specific solution as demonstrated above,”
the examiner respectfully disagrees.  In drafting the office actions, the examiner needs to give a succinct characterization of the “abstract idea” based on the claim language.  The examiner has interpreted the applicant’s claims as directed towards the abstract idea of checking to see if a particular transaction is within a spending rule, generating action items, and comparing the compliance level with their peers.   The examiner could not possibly list all of the possible explanations or effects that can be inferred from the applicant’s specification.  Thus, the 35 USC 101 patent eligibility analysis is not based on whether the claimed elements were properly described to cover all possible purposes/utilities.  Rather, the analysis is based on whether the claimed elements can be reasonably interpreted to support the conclusion that it is an abstract idea.   

In response to applicant's argument that: 
“it is clear that the claim cannot be performed without the use of the transaction database and/or the machine learning algorithm of the computing device… Applicant disagrees with the Office Action statement that the claim is "recited at a high-level of generality,”
the examiner respectfully disagrees. The machine learning is cited at a high level of generality.  The applicant has not specified how the algorithm works specifically to the process described, other than the algorithm uses/processes data as software modules often do.  For the purpose of being responsive, the examiner will repeat – at the risk of being unnecessarily repetitive: 
The specification’s “paragraph 70 discusses “artificial intelligence (AI) or machine learning” – but in a very general way.  I.e., it discloses that the claimed process “may be conducted or enhanced by artificial intelligence (AI) or machine learning”, that “artificial intelligence may refer generally to the study of agents ( e.g., machines, computer-based systems, etc.) that perceive the world around them, form plans, and make decisions to achieve their goals… Useful machines for performing the various embodiments include general purpose digital computers or similar devices.”  Thus, even in the specification, machine learning is mentioned at a high level.”

In response to applicant's argument that: 
“claim 1 impose meaningful limits on practicing the alleged abstract idea by claiming a particular way to achieve a desired solution which confines the alleged abstract idea to a particular practical application,”
the examiner respectfully disagrees.   It seems that the applicant is arguing preemption.   First, the claimed invention could preempt the idea of checking to see if a particular transaction is within a spending rule, generating action items, and comparing the compliance level with their peers.  More importantly, the argument is not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.   The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  

In response to applicant's argument that: 
“claim recites "outputting… as a scrollable list… which is a corrective action that integrates the alleged abstract idea into a practical application,”
the examiner respectfully disagrees.   This element was discussed during the 8/24/22 Examiner Interview.  As stated above, the examiner suggested (in the interview) the idea of incorporating the graphical user device that can control the display for viewing ease and/or machine learning technology – specifically, the examiner stated that “there was also a brief discussion regarding possible amendments to the claims – such as adding specific GUI with user interactive graphical feature such as a “slider” for controlling the viewing display… which could potentially change the scope of the claim.”  The applicant has added something related to the suggested elements.   However, they are insufficient to overcome the 35 U.S.C. 101 rejection.  Specifically, a “scrollable list” is not a user graphical control feature (like a slider).  

In response to applicant's argument that: 
“Applicant fails to see a factual finding provided in the Office Action and therefore respectfully requests a detailed factual finding by the Examiner that the combination of references recited in claim 1 are well-understood, routine, and conventional to a skilled artisan at the time of the filing,”
the examiner respectfully notes that the office action did not raise the issue of whether anything is “well-understood, routine or conventional”.   Rather, the examiner has determined that the claims’ technical elements amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   

In response to applicant's argument that: 
“significantly more than the alleged abstract idea… are capable of processing large amounts of data… such analysis cannot practically be performed mentally by a person (while also maintaining security and privacy controls),”
the examiner respectfully disagrees.   As stated in the prior office action:
“The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.  Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”.   But the examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.  
With regard to the argument that the claimed invention improves a technology, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, I1. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.”

In response to applicant's argument that: 
“the claims recite… (reciting the claimed steps)… The foregoing operations integrate the alleged abstract idea into a practical application by reciting specific usages of user interface elements, machine learning elements, computer memory, etc. that are not practically performed in the human mind,”
the examiner respectfully disagrees.   The steps are part of a business process, which is an abstract idea.  The examiner has determined that these steps are carried out by “generic computer” without  integrating the abstract idea into a practical application.  See Claim Rejections - 35 USC § 101 and the discussion above.

In response to applicant's argument that: 
“Example 37… 2019 PEG… graphical user interface that is found to be integrated into a practical application,”
the examiner respectfully disagrees.     The claimed invention is not the same as Example 37.   Displaying data when checking to see if a particular transaction is within a spending rule (generating action items and comparing the compliance level with their peers) is not the same as the automatically determining by a processor that tracks the number of times each computer icon is selected by the user and how much memory has been allocated to the individual processes associated with each icon over a period of time to create a visual ergonomic relating to efficient use of the icons based on the frequency of usage.  In particular, Example 37 deals with the automation of information processing and self-algorithmic correct to provide updates to user’s computer screen.  The claimed invention does not have the elements and the steps recited in Example 37. One must read Example 37 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  Implementing a business process/idea by processing data using generic computers is not patentable.   

In response to applicant's argument that: 
“Example 42… in an analogous manner, the subject matter of amended claim 1 of the instant application,”
the examiner respectfully disagrees.  The claimed invention is not the same as Example 42.  This claimed invention is not the same as the automatic generation of patient information by content server whenever new information is stored and transmitting the information in real-time to users on the net-work.  In particular, Example 42 deals with the automation of information processing and transmission system where the modules are interconnected and are able to be triggered to execute to provide real-time updates to participating users.  The claimed invention does not have the elements and the steps recited in Example 42. Again, one must read Example 42 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  Implementing a business process/idea by processing data using generic computers is not patentable.   

In response to applicant's argument that: 
“claim 1 enables a computer to do something that goes beyond human capabilities from a computational standpoint by enabling a computer to analyze transaction information and data records with multiple computing systems based on a machine learning algorithm which is demonstrative of a particular machine and not any general purpose computer.  Support for the foregoing reasoning is provided by the decision by the Patent Trial and Appeal Board in Ex Parle Judelman,”
the examiner respectfully disagrees.  First, Ex Parle Judelman is a PTAB’s decision, which does not have the force of legal precedent.  More importantly, the claimed invention does not have all the elements and the steps of Ex Parle Judelman.  While guided by the PTAB’s teaching, the examiner still must read Ex Parle Judelman narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  To be patent eligible, an abstract idea must be accompanied by recognizable technical innovation/breakthrough.  It is well established that in “claim[ing] a technological solution to a technological problem, the patent must actually claim the technological solution.”  

In response to applicant's argument that: 
“the claimed subject matter is designed solely to work within a particular application of the recited computer system context and would not be possible outside of the computer context… paragraphs 0018 and 0049… (reciting transaction specifics)… Applicant respectfully submits that the disclosure provides a technical explanation of how the claimed invention provides an improvement,”
the examiner respectfully disagrees.   There is no technical improvement in the cited paragraphs.  These paragraphs disclose (in addition to generic computer processing and storing data) the transaction details (“merchant identifier, merchant type, merchant location”), the company’s business goals/desire (“to monitor and/or analyze business transactions conducted by its employees”), detecting leakage by processing “large amounts of data”, and the benefits of doing so (“without system 100 and leakage analysis system 150, the analysis and results produced by leakage analysis system 150 would not be able to be efficiently attained, discussed above, and noncompliant company spending behavior may go undetected and/or unresolved for some time”).
 Putting aside the questionable assertion that the specification language actually improves technology for a moment, there is a larger problem of claim language deficiency.  Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims.  

In response to applicant's argument that: 
“claim 2, as an illustrative example, requires "detecting the one or more leakage events further comprises determining, by the computing device, a transaction purpose of the transaction, wherein the first leakage event is detected in further response to the transaction purpose being determined as a business purpose," which in combination with the elements of claim 1, specifies a combination of elements in an unconventional way and therefore includes an inventive concept rendering the claim eligible at Step 2B,”
the examiner respectfully disagrees.   This is just generic computer programed to process data according to predefined rules (e.g. how to detect leakage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698